DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application claims the benefit of provisional 62/787,053, filed 12/19/2018.

Election/Restrictions
Claims 1-6 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/14/2022.


	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 7-12 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more.




Step 1 – Evaluate whether the claimed subject matter fails within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter.
In the instant case, claims 1-6 are directed to a method/process. Thus, each of the pending claims is directed to one of the statutory categories.  Consequently, the analysis proceeds to the two-step framework previously set forth in Alice/Mayo.

Revised Step 2A: Prong One – Evaluate Whether the Claim Recites a Judicial Exception 
To determine whether a claim recite an abstract idea, examiners are to (a) identify the specific limitations the claims under examination that the examiner believes recites an abstract idea and (b) determine whether the identified limitations falls within one of the following subject matter groupings of abstract ideas enumerated in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance: 
(a) Mathematical concepts—mathematical relationships, mathematical formulas or equations, mathematical calculations;

(b) Certain method of organizing human activity—fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal integration (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities of behaviors; business relationships); maintaining personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and

(c) Mental processes—concepts performed in the human mind (including an observation, evaluation, judgment, opinion).

Claim 7 is illustrative of the claimed subject matter:


allowing the individual to register through the user interface into the computer implemented system;
electronically receiving and identifying the geo-locations, demographics, government studies or federal data about the individual, personal or employer organization details, job history, actuarial and parameterized details and other required documentation;
evaluating risk and other factors by the logic machine of the processor of the computer implemented system using received and identified individual data; 
electronically offering insurance policy and underwriting insure based on risk assessment;
electronically establishing an Automation Job Displacement Insurance Savings Account (AJDISAQ) of the individual to submit premiums
electronically issuing the job displacement policy to the prospective individual;
allowing the individual to electronically claim the insurance coverage using the user interface in case of job displacement by the advancement of technology;
electronically reviewing and investigating the insurance claim by the processor of the system;
manually and electronically verification of the reason of the job loss;
 acceptance or denial of insurance coverage by the computer implemented system bas3d on authenticity of the insurance claim.

The claims recites an implementation of an insurance policy for workers displaced by technological advancements.  But for the recitation of a user interface,  a computer implemented system, and performing a majority of the steps “electronically,” all of the remaining claim elements are directed to a fundamental economic practice (i.e. insurance practices) and are grouped as a certain method of organizing human interactions.  Accordingly, the claim requires further analysis under Prong Two.

Revised Step 2A: Prong Two – If the Claim Recites a Judicial Exception, Evaluate Whether the Claim Recites Additional Elements that Integrate the Exception into a Practical Application of that Exception.
A claim that integrates a judicial into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.  With respect to claims 7-12, these claims recite additional elements of a user interface,  a computer implemented system, and performing steps “electronically,” but these generically recited computer elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer.  In this instance, the use of the user interface and computer implemented system/processor does not improve the functioning of the computer, but rather, only generally linking the use of the abstract insurance practice to a computer environment.

Step 2B: If the Claim is directed to a Judicial Exception, Evaluate Whether the Claim Provides an Inventive Concept.
If a claim has been determined to be directed to a judicial exception under revised Step 2A, examiners should then evaluate the additional elements individually and in combination under Step 2B to determine whether the provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself).  Here, in regard to claims 7-12, the use of the user interface and computer implemented system/processor, when considered separately and in combination, do not add significantly more (also known as an inventive concept) to the exception.  Rather, the additional elements only store and execute instructions to process data, which are well-understood, routine, conventional computer functions as recognized by the court decisions listed in MPEP § 2106.05(d) (e.g., use of a computer for electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log).
Moreover, “considered as an ordered combination, the computer components of [applicant’s] method add nothing that is not already present when the steps are considered separately.”  Alice v. CLS Bank, 134 S. Ct. 2347, 110 USPQ2d 1976, 1985 (2014).   Consequently, the Examiner concludes that the claims do not recite significantly more than the abstract idea, and consequently ineligible for patenting. 

Claim Objections
Claims 7-12 are objected to for introducing claim elements without being preceded by “a” or “an”.   For example, in claim 7, the recitation of “providing variable insurance policy . . .” should be changed to recite “providing a variable insurance policy . . .”   In another example, in claim 7, element (a), the first mention of the “user interface” should be changed to recite “a user interface.”  In another example, in element (d), “electronically offering insurance policy” should be changed to recite “electronically offering the variable insurance policy.”  
In general, the first time a limitation (i.e. an element, component, characteristic, etc.) is introduced in a claim it must be introduced with “a” or “an” when grammatically appropriate to provide an antecedent basis.  Subsequently, references to previously-introduced limitations should be preceded by either “said” or “the”.   Moreover, consistent (i.e., identical) terminology should be used throughout the claims when referring to a given element to ensure that the claims particularly point out and distinctly claim the subject matter, as required under 35 USC § 112.
Claim 7 recitation of “an individuals” in line 2 is grammatically incorrect and must be corrected.
Claim 7, element (d) recites “underwriting insure.”  This language is grammatically incorrect.
Claim 7, element (e) should end with a semi-colon.
Claims 8-12 contain similar language which is objected to under a similar rationale and must be corrected by the Applicant when amending the claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites “an individuals”  in the preamble (line 2), but later references “the individual” in claim element (a).  This inconsistency renders the claim ambiguous, as it is unclear if this is referencing the same element. 
	Claim 7 recite “identifying the geo-locations, demographics, government studies or federal data about the individual, personal or employer organization details, job history, actuarial and parameterized details and other required documentation.”  In view of this claim language it is unclear what is required to be electronically received.  Moreover, “required” is a subjective term that is not defined by the claim.  The specification does not provide a standard for ascertaining the requisite for being “required,” and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.



Claim 7 recites “the logic machine” and “the processor” in element (c).    It is unclear if these elements are referencing the computer implemented system or introducing new claim elements.  Correction is required.
Claim 7, element (f) recites “the job displacement policy.”  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if these elements are referencing the AJDISA or introducing a new claim element.  Correction is required.
Claim 7, element (g) recites “the insurance coverage” and “the advancement of technology.”  There is insufficient antecedent basis for these limitations in the claim.  It is unclear if these elements are referencing previously-recited elements or introducing new claim elements.  Correction is required.
Claim 7, element (h) recites “the insurance claim” and “the system.”  There is insufficient antecedent basis for these limitations in the claim.  It is unclear if these elements are referencing previously-recited elements or introducing new claim elements.  Correction is required. 
Claim 7, element (i) recites “the reason” and “the job loss.”  There is insufficient antecedent basis for these limitations in the claim.  It is unclear if these elements are referencing previously-recited elements or introducing new claim elements.  Correction is required.
Claims 8-12 contain similar ambiguities which must be addressed by the Applicant when amending the claims.

Prior art
	The claims, as best understood, are not anticipated or obvious in view of the prior art of record.  Therefore, no prior art rejections have been made.  If the claims are amended to clarify the scope of the claims, the Examiner will further search and consider the novelty and non-obviousness of the claims as amended. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure
Crabtree et al., US 2022/0058746 A1 (Risk quantification for insurance process management employing an advanced decision platform)
Aleixo, US 2009/0292565 A1 (Method of managing unemployment claims)

Non Patent Literature
Schmid, Gunther, Sharing Risks of Labour Market Transitions: Toward a System of Employment Insurance, March 2015, British Journal of Industrial Relations, 53:1, 0007-1080, pp. 70-93. (Year: 2015)
Kadlec, Dan, Unemployment Insurance You Can Buy (In Advance), May 26, 2016, Time. Retrieved from Time.com on 3/24/2022. (Year: 2016)
Smith, A, Anderson, J 2014, AI, robotics, and the future of jobs, Pew Research Center, [Washington], viewed 25 Mar 2022, <http://www.pewinternet.org/files/2014/08/Future-of-AI-Robotics-and-Jobs.pdf>. (Year: 2014)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott A Zare whose telephone number is (571)270-3266. The examiner can normally be reached Monday - Friday, 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Scott A. Zare
3/23/2022



/SCOTT A ZARE/Primary Examiner, Art Unit 3649